Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Cooper appeals the district court’s order dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cooper v. North Carolina State Bd. of Elections, No. 5:08-cv-00423-D (E.D.N.C. June 12, 2009). We deny Cooper’s motions to transfer and to expedite, and his “Emergency Motion” for “monetary relief and a cease and desist order against Equi-fax Credit Bureau and Piedmont Gas.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.